Detailed Action

Amendment

1.	This office action is in response to applicant’s amendments dated 7-27-21 and this office action is a final rejection.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim(s) 29-31, 35, 37 and 56 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by either Unbekannt, "Vergiftungsfalle durch Grayanotoxine in Rhododendron- by Applicant in IDS filed 26 April 2019) (English-Language Machine Translation attached hereto) (“German Grayanotoxin Article”) or Scott et al., “Grayanotoxins. Occurrence and Analysis in Honey and a Comparison of Toxicities in Mice”, Fd Cosmet. Toxicol. Vol. 9, pp. 179-184. Pergammon Press 1971. (“Scott Grayanotoxin Article”).
Regarding claims 29 and 56, German Grayanotoxin Article or Scott Grayanotoxin Article each disclose a method for controlling pests and a product/rodenticide for controlling pests, the product comprising: a composition of one or more active agents (grayanotoxins) from the group of grayanotoxins in an effective amount for controlling pests (German Grayanotoxin Article at pp. 5, 8; Scott Grayanotoxin Article at pp. 181-183). Each of these articles documents experimental results of a composition of grayanotoxin and honey in mice. Further, German Grayanotoxin Article or Scott Grayanotoxin Article each disclose the product according to claim 29 (see above). Furthermore, German Grayanotoxin Article or Scott Grayanotoxin Article each disclose a pest control method, which comprises exposing the product to pests such as rodents (e.g., mice) (German Grayanotoxin Article at pp. 5, 8; Scott Grayanotoxin Article at pp. 181-183).
 Regarding claim 30, German Grayanotoxin Article or Scott Grayanotoxin Article each disclose the method according to claim 29 (see above). Furthermore, German Grayanotoxin Article or Scott Grayanotoxin Article each disclose a product further comprising an amount of feed bait (e.g., honey) and/or attractant (e.g., honey) for attracting a rodent (e.g., mice) (German Grayanotoxin Article at pp. 5, 8; Scott Grayanotoxin Article at pp. 181-183).


Regarding claim 35, German Grayanotoxin Article or Scott Grayanotoxin Article each disclose the method according to claim 29 (see above). Furthermore, German Grayanotoxin Article or Scott Grayanotoxin Article each disclose a product further comprising an active agent carrier (e.g., honey) selected from the group consisting of natural oils, waxes, honey (German Grayanotoxin Article at pp. 5, 8; Scott Grayanotoxin Article at pp. 181-183), and mixtures, solutions and dispersions thereof.
Regarding claim 37, German Grayanotoxin Article or Scott Grayanotoxin Article each disclose the method according to claim 29 (see above). Furthermore, German Grayanotoxin Article or Scott Grayanotoxin Article each disclose a product further comprising natural honey being an active agent carrier containing the grayanotoxin (German Grayanotoxin Article at pp. 5, 8; Scott Grayanotoxin Article at pp. 181-183).

Claim Rejections - 35 USC § 103

3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 32, 41, 43, 44, 46, 47, 49, 50, 53 and 55 is/are rejected under 35 U.S.C. 103 as being unpatentable over German Grayanotoxin Article or Scott Grayanotoxin Article, as applied above to claim 29, and further in view of U.S. Pat. Pub. No. 2010/0071632 to Maupin et al. (“Maupin”).
Regarding claim 32, German Grayanotoxin Article or Scott Grayanotoxin Article each disclose the method according to claim 29 (see above). However, neither German Grayanotoxin Article nor Scott Grayanotoxin Article discloses or teaches that the active agent, together with an active agent carrier, is applied to a wipe-off surface in order to transfer the active agent to the skin or the fur of a pest. Nevertheless, Maupin teaches an apparatus for applying chemicals to rodents wherein an active agent/carrier is applied to a wipe-off surface (surface of suspended flexible fabric web 36, 46 of applicator 32, 43) (Abstract; Figs. 4; paras. [0001], [0019], [0025]-[0030]) in order to transfer the active agent to the skin or the fur of a pest (paras. [0001], [0019], [0025]-[0030]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the apparatus taught in Maupin to apply the grayanotoxin honey disclosed in German Grayanotoxin Article or Scott Grayanotoxin Article in order to apply a known rodenticidal toxin using a known type of rodent trap. Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of 
Regarding claim 41, German Grayanotoxin Article or Scott Grayanotoxin Article each disclose the method according to claim 29 (see above). However, neither German Grayanotoxin Article nor Scott Grayanotoxin Article discloses or teaches a pest control device comprising the product contained in a bait box in the form of feed bait and/or on a wipe-off surface of the bait box. Nevertheless, Maupin teaches a pest control device comprising a bait box (apparatus 10) (Figs. 1-4; paras. [0018], [0019]) in the form of a feed bait (e.g., bait 24 and/or mixture applied to surface of suspended flexible fabric web 36, 46 of applicator 32, 43) (Abstract; Figs. 1, 3-7, 12-14; paras. [0001], [0019], [0025]-[0030]) and/or on a wipe-off surface (surface of suspended flexible fabric web 36, 46 of applicator 32, 43) (Abstract; Figs. 3-7, 12-14; paras. [0001], [0019], [0025]-[0030]) of the bait box (apparatus 10) (Figs. 1-4; paras. [0018], [0019]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the apparatus taught in Maupin to apply the grayanotoxin honey disclosed in German Grayanotoxin Article or Scott Grayanotoxin Article in order to apply a known rodenticidal toxin using a known type of rodent trap. Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the apparatus taught in Maupin to apply the grayanotoxin honey disclosed in German Grayanotoxin Article or Scott Grayanotoxin Article, since it has been held to be within the general skill of a worker in the art to combine prior art elements according to known methods to 
Regarding claim 43, German Grayanotoxin Article or Scott Grayanotoxin Article in view of Maupin teaches the pest control method according to claim 41 (see above). Furthermore, the combination of German Grayanotoxin Article or Scott Grayanotoxin Article in view of Maupin teaches a pest control device wherein the feed bait (e.g., bait 24 and/or mixture applied to surface of suspended flexible fabric web 36, 46 of applicator 32, 43) (Abstract; Figs. 1, 3-7, 12-14; paras. [0001], [0019], [0025]-[0030]) is configured for direct oral ingestion by the pest (e.g., by actively eating the bait of bait 24 or by licking the suspended flexible fabric web 36, 46 of applicator 32, 43).
Regarding claim 44, German Grayanotoxin Article or Scott Grayanotoxin Article in view of Maupin teaches the pest control method according to claim 41 (see above). Furthermore, the combination of German Grayanotoxin Article or Scott Grayanotoxin Article in view of Maupin teaches a pest control device wherein the feed bait (e.g., bait 24 and/or mixture applied to surface of suspended flexible fabric web 36, 46 of applicator 32, 43) (Abstract; Figs. 1, 3-7, 12-14; paras. [0001], [0019], [0025]-[0030]) and/or the wipe-off surface (surface of suspended flexible fabric web 36, 46 of applicator 32, 43) (Abstract; Figs. 3-7, 12-14; paras. [0001], [0019], [0025]-[0030]) is configured for indirect ingestion of the active agent by the pest, namely, for oral ingestion during preening (paras. [0001], [0019], [0025]-[0030)).
Regarding claim 46, German Grayanotoxin Article or Scott Grayanotoxin Article each disclose a method for controlling pests, the product comprising: a composition of one or more active agents (grayanotoxins) from the group of grayanotoxins in an effective amount for controlling pests (German Grayanotoxin Article at pp. 5, 8; Scott Grayanotoxin Article at pp. 
Regarding claim 47, German Grayanotoxin Article or Scott Grayanotoxin Article in view of Maupin teaches the method according to claim 46 (see above). Furthermore, Maupin teaches a pest control device wherein the device is formed with at least one access opening (sidewalls opening 28) (Figs. 1, 2; para. [0019]) for access of the pests to be caught (para. [0019]).


Regarding claim 50, German Grayanotoxin Article or Scott Grayanotoxin Article in view of Maupin teaches the method according to claim 46 (see above). Furthermore, the combination of German Grayanotoxin Article or Scott Grayanotoxin Article and Maupin teaches a pest control device wherein a wipe-off surface (surface of suspended flexible fabric web 36, 46 of applicator 32, 43) (Abstract; Figs. 3-7, 12-14; paras. [0001], [0019], [0025]-[0030]) is formed inside said bait box (apparatus 10) (Figs. 1-4; paras. [0018], [0019]), said wipe-off surface (surface of suspended flexible fabric web 36, 46 of applicator 32, 43) (Abstract; Figs. 3-7, 12-14; paras. [0001], [0019], [0025]-[0030]) being configured for causing indirect ingestion of the composition by the pests (paras. [0001], [0019], [0025]-[0030)).
Regarding claim 53, German Grayanotoxin Article or Scott Grayanotoxin Article in view of Maupin teaches the method according to claim 46 (see above). Furthermore, the combination of German Grayanotoxin Article or Scott Grayanotoxin Article and Maupin teaches a pest control device wherein said bait box (apparatus 10) (Figs. 1-14; paras. [0018], [0019]) is constructed with a water-tight floor (floor of lower member 12) (Figs. 1, 2; para. [0018], [0019]).
Regarding claim 55, German Grayanotoxin Article or Scott Grayanotoxin Article in view of Maupin teaches the method according to claim 46 (see above). Furthermore, the combination of German Grayanotoxin Article or Scott Grayanotoxin Article in view of Maupin teaches using .
Claim 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over German Grayanotoxin Article or Scott Grayanotoxin Article, as applied above to claim 30, and further in view of U.S. Pat. No. 3,906,656 to Burke et al. (“Burke”).
Regarding claim 33, German Grayanotoxin Article or Scott Grayanotoxin Article each disclose the method according to claim 30 (see above). However, neither German Grayanotoxin Article nor Scott Grayanotoxin Article discloses or teaches a product further comprising a wrapping enclosing the feed bait with the agent and being openable by the rodent. Nevertheless, Burke teaches a product comprising a wrapping enclosing the feed bait with the agent and being openable by the rodent (Abstract; Fig. 2; Col. 1, lines 5-11; col. 1, lines 37-55). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the product taught by either German Grayanotoxin Article or Scott Grayanotoxin Article with the bait wrapping taught in Burke in order to provide the bait with an exceptionally long shelf life and not subjected to deleterious conditions when being used to exterminate rodents, as taught in Burke (Col. 2, lines 23-40). Furthermore, Kawashima Honey Article teaches that gluconic acid is the predominant organic acid in natural honey it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the product taught by either German Grayanotoxin Article or Scott Grayanotoxin Article with the bait wrapping taught in Burke, since it has been held to be within the general skill of a worker in the art to combine prior art elements according to known methods .
Claim 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over German Grayanotoxin Article or Scott Grayanotoxin Article, as applied above to claim 29, and further in view of U.S. Pat. No. 2,651,591 to Delmar et al. (“Delmar”).
Regarding claim 34, German Grayanotoxin Article or Scott Grayanotoxin Article each disclose the method according to claim 29 (see above). However, neither German Grayanotoxin Article nor Scott Grayanotoxin Article discloses or teaches a product further comprising an anticoagulant combined with the one or more active agents. Nevertheless, anticoagulants are quite well known in the art in their use as a rodenticide or pesticide. Delmar teaches an anticoagulant for use as a rodenticide (Col. 1, lines 2-5). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the grayanotoxin honey disclosed in German Grayanotoxin Article or Scott Grayanotoxin Article with the anticoagulant taught as a rodenticide in Delmar in order to improve the effectiveness of the combined rodenticide to operate in two manners against the rodent. Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the grayanotoxin honey disclosed in German Grayanotoxin Article or Scott Grayanotoxin Article with the anticoagulant taught as a rodenticide in Delmar, since it has been held to be within the general skill of a worker in the art to combine prior art elements according to known methods to yield predictable results is obvious. KSR International Co. v Teleflex Inc., 550 U.S. 398, 416, 82 USPQ2d 1385, 1395-97 (2007).

36 is/are rejected under 35 U.S.C. 103 as being unpatentable over German Grayanotoxin Article or Scott Grayanotoxin Article, as applied above to claim 29, and further in view of da Silva et al., “Honey: Chemical composition, stability and authenticity”, Food Chemistry, April 2016 retrieved by Examiner Brown from https://www.researchgate.net/profile /Anoop Srivastava7/post/What_is_the_reason_to_present_the acidity_of_honey_ in_terms_of_meq_kg/attachment/5b226b9eb53d2f63c3d1409b/AS%3A637412665475 075%401528982430475/download/Chemical+composition%2Cstability.pdf on 22 April 2021 (“Composition of Honey Article”).
Regarding claim 36, German Grayanotoxin Article or Scott Grayanotoxin Article each disclose the method according to claim 35 (see above). However, neither German Grayanotoxin Article nor Scott Grayanotoxin Article expressly discloses or teaches that the active agent carrier comprises, in percent by weight: 60% to 85% sugar (§2.1 at pp. 310-311); 0.2% - 0.8% organic acids (§2.3 at pp. 311- 312); 1% - 3% enzymes; 0.1% - 0.5% minerals (§2.5 at pp. 312-313); and remainder water to 100% (§2 at p. 310). Because claim 34 indicates that the additives selected from the group consisting of scents, flavorings, preservatives and colorants is optional, those components are not required by the claim and no patentable weight is afforded thereto. It would have been obvious to one having ordinary skill in the art to utilize honey in the composition ratios claimed, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (CCPA 1955).
Claim 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over German Grayanotoxin Article or Scott Grayanotoxin Article.

.
Claims 39 and 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over German Grayanotoxin Article or Scott Grayanotoxin Article, as applied above to claim 29, and further in view of U.S. Pat. Pub. No. 2015/0272168 to Lanter et al. (“Lanter”).
Regarding claim 39, German Grayanotoxin Article or Scott Grayanotoxin Article each disclose the method according to claim 29 (see above). However, neither German Grayanotoxin Article nor Scott Grayanotoxin Article expressly discloses or teaches a sprayable or foam-producing active agent carrier contained, together with the one or more active agents, in a spray container or a foam-producing container. Nevertheless, Lanter teaches a foaming animal attractant producing a sprayable or foam- producing active agent carrier (e.g., honey) (para. [0040]) contained, together with one or more active agents (e.g., activator(s)) (Abstract; paras. [0007], [0009], [0024], [0025]), in a spray container or foam producing container (paras. [0010], [0014], [0032]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the grayanotoxin honey product taught 
Regarding claim 45, German Grayanotoxin Article or Scott Grayanotoxin Article each disclose the method according to claim 29 (see above). However, neither German Grayanotoxin Article nor Scott Grayanotoxin Article expressly discloses or teaches the product sprayed or foamed onto a contact surface or onto a feed bait. Nevertheless, Lanter teaches a bait product (e.g., honey combined with activator(s)) (Abstract; paras. [0007], [0009], [0024], [0025], [0040]) sprayed or foamed onto a contact surface or onto a feed bait (paras. [0010], [0014], [0032]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the grayanotoxin honey product taught in German Grayanotoxin Article or Scott Grayanotoxin Article with the foaming method for producing an .
Claims 42 and 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over German Grayanotoxin Article or Scott Grayanotoxin Article in view of Maupin, as applied to claim 41 and 47 above, respectively, and further in view of U.S. Pat. Pub. No. 2015/0351378 to Zero et al. (“Zero”) (cited by Applicant in IDS dated 26 April 2019).
Regarding claim 42, German Grayanotoxin Article or Scott Grayanotoxin Article in view of Maupin teaches the pest control method according to claim 41 (see above). However, neither German Grayanotoxin Article, Scott Grayanotoxin Article nor Maupin expressly discloses or otherwise teaches that the bait box is configured to enable access of the pest into the bait box and to prevent an exit of the pest from the bait box. Nevertheless, rodent-capturing baited traps are quite well-known in the art. Zero teaches a bait box that is configured to enable access of the pest 
Regarding claim 48, German Grayanotoxin Article or Scott Grayanotoxin Article in view of Maupin teaches the method according to claim 47 (see above). However, neither German Grayanotoxin Article, Scott Grayanotoxin Article nor Maupin discloses or otherwise teaches that the access opening is constructed with a tilt door arrangement configured to enable access by the pests and to prevent exit of the pests. Nevertheless, Zero teaches a device wherein the access opening is constructed with a tilt door arrangement (plurality of tines 18) (Figs. 6, 7; para. [0017]) configured to enable access by the pests and to prevent exit of the pests (Figs. 6, 7; para. [0017]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine German Grayanotoxin Article or Scott Grayanotoxin Article in view of Maupin with the tilt door arrangement taught in Zero in order to provide a humane rodent trap that kills rodents with a natural toxin while preventing the rodents from escaping the trap and to allow ease of disposal of the deceased pests. Furthermore, it would .
Claims 51 and 54 is/are rejected under 35 U.S.C. 103 as being unpatentable over German Grayanotoxin Article or Scott Grayanotoxin Article in view of Maupin, as applied to claims 46 and 53 above, and further in view of U.S. Pat. Pub. No. 2006/0156617 to Hale.
Regarding claim 51, German Grayanotoxin Article or Scott Grayanotoxin Article in view of Maupin teaches the method according to claim 46 (see above). However, neither German Grayanotoxin Article, Scott Grayanotoxin Article nor Maupin discloses or otherwise teaches that an interior of said bait box is protected against entry by insects and small animals other than the pests. Nevertheless, Hale teaches an interior of said bait box is protected against entry by insects and small animals other than the pests (e.g., via vents 62 that are small enough to restrict access by insects and small animals) (Figs. 1-3; para. [0038]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the device taught by German Grayanotoxin Article or Scott Grayanotoxin Article in view of Maupin with the vents taught in Hale in order to allow any odor that may accumulate within the trap from the dead and decaying rodent, as taught in Hale (para. [0038]), while keeping any insects or other small animals from entering the trap to eat or lay eggs in the dead or dying rodent. Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the device taught by German Grayanotoxin Article or Scott 
Regarding claim 54, German Grayanotoxin Article or Scott Grayanotoxin Article in view of Maupin teaches the method according to claim 53 (see above). However, neither German Grayanotoxin Article, Scott Grayanotoxin Article nor Maupin discloses or teaches a device wherein said bait box is formed with the air holes arranged above the floor at a height sufficient to prevent water access. Nevertheless, Hale teaches a device wherein said bait box (device 10) (Figs. 1-6; para. [0035]) is formed with the air holes (vents 62) (Figs. 1-3; para. [0038]) arranged above the floor (floor 34) (Figs. 1-3; para. [0036], [0038], [0039], [0040], [0041]) at a height sufficient to prevent water access. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the device taught by German Grayanotoxin Article or Scott Grayanotoxin Article in view of Maupin with the vents taught in Hale in order to allow any odor that may accumulate within the trap from the dead and decaying rodent, as taught in Hale (para. [0038]), and to allow the scent of bait to escape the trap while keeping any liquids from a dead or dying mouse inside or to avoid having water from outside the trap enter the trap. Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the device taught by German Grayanotoxin Article or Scott Grayanotoxin Article in view of Maupin with the vents taught in Hale, since it has been held to be within the general skill of a worker in the art to combine prior art elements according to known methods to yield predictable results is .
Claim 52 is/are rejected under 35 U.S.C. 103 as being unpatentable over German Grayanotoxin Article or Scott Grayanotoxin Article in view of Maupin, as applied to claim 46 above, and further in view of U.S. Pat. No. 5,329,724 to Saleman.
Regarding claim 52, German Grayanotoxin Article or Scott Grayanotoxin Article in view of Maupin teaches the method according to claim 46 (see above). However, neither German Grayanotoxin Article, Scott Grayanotoxin Article nor Maupin discloses or otherwise teaches the bait box is formed with air holes, and the air holes are covered by a fine-mesh grating or fabric in order to prevent insects and small animals from gaining access into the bait box. Nevertheless, Saleman teaches the bait box – at 10-14, is formed with air holes – at 30, and the air holes are covered by a fine-mesh grating or fabric – mesh at 32, in order to prevent insects and small animals from gaining access into the bait box – see figures 1-2 and 4-5. Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the device taught by German Grayanotoxin Article or Scott Grayanotoxin Article in view of Maupin with the mesh covered holes taught in Saleman, so as to yield the predictable result of allowing for increased airflow into and out of the device as desired.

Response to Arguments

4.	Regarding the drawing objections detailed in the last office action dated 4-27-21 it is noted that applicant will submit new drawings and until the new drawings are filed the objections are maintained.
	Applicant’s claim amendments and remarks/arguments dated 7-27-21 obviates the 35 U.S.C. 112 4th paragraph rejections of claim 52 detailed in the last office action dated 4-27-21.
	Regarding the prior art rejections of claims 29 and 56, applicant argues that the German grayanotoxin article and the Scott grayanotoxin article each disclose involuntarily supplying/applying the toxin such as intraperitoneally or via injection and do not disclose the rodent is exposed voluntarily to the toxin. The claim only requires that the rodent is exposed to the toxin and as detailed earlier in paragraphs 2 and 3 of this office action the rodent is exposed to the toxin since each of the German grayanotoxin article and Scott grayanotoxin article disclose applying the toxin to the rodents which would be an exposure of the toxin to the rodents. Applicant further discusses oral uptake and lethality of the toxin which are features not detailed in the claims and therefore these remarks/arguments are not commensurate with the claimed invention. 
	Regarding the prior art rejections of claims 30-39 and 41-55, applicant relies upon the same arguments with respect to parent claim 29 discussed earlier.  

Conclusion

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J PARSLEY whose telephone number is (571)272-6890.  The examiner can normally be reached on Monday-Friday, 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on (571) 272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/DAVID J PARSLEY/Primary Examiner, Art Unit 3643